EXHIBIT 10.2



T D A M E R I T R A D E H O L D I N G
C O R P O R A T I O N M A N A G E M E N T
I N C E N T I V E P L A N
(February 18, 2016 Amendment and Restatement)
SECTION 1
BACKGROUND, PURPOSE AND DURATION
1.1  Effective Date.  The Plan was approved by the shareholders of the Company
at the 2007 Annual Meeting of the Stockholders of the Company and reapproved at
the 2011 and 2016 Annual Meeting of Stockholders, effective as of November 20,
2015 (the "Amended Effective Date"),
1.2  Purpose of the Plan.  The Plan is intended to increase shareholder value
and the success of the Company by motivating key executives (1) to perform to
the best of their abilities, and (2) to achieve the Company's objectives. The
Plan's goals are to be achieved by providing such executives with incentive
awards based on the achievement of goals relating to the performance of the
Company. The Plan is intended to permit the payment of bonuses that are intended
to qualify as performance-based compensation under section 162(m) of the Code.
SECTION 2
DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1 "Actual Award" means as to any Performance Period, the actual amount (if
any) payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee's authority under Section 3.6 to eliminate or reduce the award
otherwise determined by the Payout Formula.
2.2 "Affiliate" means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.
 
2.3 "Base Salary" means as to any Performance Period, the Participant's
annualized salary rate on the last day of the Performance Period. Such Base
Salary shall be before both (a) deductions for taxes or benefits, and
(b) deferrals of compensation pursuant to any Company or Affiliate sponsored
deferred compensation plan.
2.4 "Board" means the Board of Directors of the Company.
2.5 "Code" means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.
2.6 "Committee" means the HR and Compensation Committee of the Board, or any
other committee appointed by the Board (pursuant to Section 5.1) to administer
the Plan.
2.7 "Company" means TD Ameritrade Holding Corporation, a Delaware corporation,
or any successor thereto.
2.8 "Determination Date" means the latest possible date that will not jeopardize
a Target Award or Actual Award's qualification as performance-based compensation
under section 162(m) of the Code.
2.9 "Disability" means, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receipt by a
Participant of income replacement benefits for a period of not less than three
(3) months under an applicable disability benefit plan of the Company or an
Affiliate.
2.10 "Employee" means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.







--------------------------------------------------------------------------------



2.11 "Fiscal Year" means the fiscal year of the Company.
2.12 "Fiscal Quarter" means a fiscal quarter of the Company.
2.13 "Maximum Award" means as to any Participant for all Performance Periods
ending during a Fiscal Year, $25 million. The Maximum Award is the maximum
amount that may be earned by a Participant for all Performance Periods ending
during that Fiscal Year.
2.14 "Participant" means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.
2.15 "Payout Formula" means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.
2.16 "Performance Goals" means the goal(s) determined by the Committee (in its
discretion) to be applicable to a Participant with respect to an Award. As
determined by the Committee, the Performance Goals applicable to an Award may
provide for a targeted level or levels of achievement using one or more of the
following measures: (i) cash flow, (ii) client growth (assets or accounts),
(iii) client satisfaction, (iv) earnings (v) economic value added, (vi) expense
control, (vii)  income, (viii) revenue, (ix) market share, (x) product quality,
(xi) total stockholder return, and (xii) working capital. Any Performance Goal
used may be measured (1) in absolute terms, (2) in combination with another
Performance Goal or Goals (for example, but not by way of limitation, as a ratio
or matrix), (3) in relative terms (including, but not limited to, as compared to
results for other periods of time, against financial metrics, and/or against
another company, companies or an index or indices), (4) on a per-share or
per-capita basis, (5) against the performance of the Company as a whole or a
specific business unit(s), business segment(s) or product(s) of the Company,
and/or (6) on a pre-tax or after-tax basis. The
 
Committee, in its discretion, will determine (no later than the Determination
Date) whether any significant element(s) or item(s) will be included in or
excluded from the calculation of any Performance Goal with respect to any
Participants (for example, but not by way of limitation, the effect of mergers
and acquisitions). As determined in the discretion of the Committee, achievement
of Performance Goals for a particular Award may be calculated in accordance with
the Company's financial statements, prepared in accordance with generally
accepted accounting principles, or as adjusted for certain costs, expenses,
gains and losses to provide non-GAAP measures of operating results.
2.17 "Performance Period" means any period of time not shorter than a fiscal
quarter or longer than twenty consecutive fiscal quarters (or five fiscal
years), as determined by the Committee in its sole discretion.
2.18 "Plan" means the TD Ameritrade Holding Corporation Management Incentive
Plan, as set forth in this instrument and as hereafter amended from time to
time.
2.19 "Retirement" means, with respect to any Participant, a Termination of
Employment after attaining at least age 55 and after having at least ten
(10) years of continuous service with the Company or any Affiliate.
2.20 "Shares" means shares of the Company's common stock.
2.21 "Target Award" means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary, a specific dollar amount, or a result of a formula or formulae, as
determined by the Committee in accordance with Section 3.3.
2.22 "Termination of Employment" means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, Retirement, or the disaffiliation of an Affiliate,
but excluding any such







--------------------------------------------------------------------------------



termination where there is a simultaneous reemployment by the Company or an
Affiliate.
SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
3.1  Selection of Participants.  The Committee, in its sole discretion, shall
select the Employees who shall be Participants for any Performance Period.
Participation in the Plan is in the sole discretion of the Committee, and on a
Performance Period by Performance Period basis. Accordingly, an Employee who is
a Participant for a given Performance Period in no way is guaranteed or assured
of being selected for participation in any subsequent Performance Period.
3.2  Determination of Performance Goals.  The Committee, in its sole discretion,
shall establish the Performance Goal(s) for each Participant for the Performance
Period. Such Performance Goal(s) shall be set forth in writing.
3.3  Determination of Target Awards.  The Committee, in its sole discretion,
shall establish a Target Award for each Participant. Each Participant's Target
Award shall be set forth in writing.
3.4  Determination of Payout Formula or Formulae.  On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals,
(c) provide for the payment of a Participant's Target Award if the Performance
Goals for the Performance Period are achieved, and (d) provide for an Actual
Award greater than or less than the Participant's Target Award, depending upon
the extent to which actual performance exceeds or falls below the Performance
Goals. Notwithstanding the preceding, in no event shall a Participant's Actual
Award(s) exceed his or her Maximum Award.
 
3.5  Date for Determinations.  The Committee shall make all determinations under
Section 3.1 through 3.4 on or before the Determination Date.
3.6  Determination of Actual Awards.  After the end of each Performance Period,
the Committee shall certify in writing (for example, in meeting minutes) the
extent to which the Performance Goals applicable to each Participant for the
Performance Period were achieved or exceeded, as determined by the Committee.
The Actual Award for each Participant shall be determined by applying the Payout
Formula to the level of actual performance that has been certified by the
Committee, subject to the following. Notwithstanding any contrary provision of
the Plan, the Committee, in its sole discretion, may (a) eliminate or reduce the
Actual Award payable to any Participant below the amount that otherwise would be
payable under the Payout Formula, and (b) determine whether or not a Participant
will receive an Actual Award in the event the Participant incurs a Termination
of Employment prior to the date the Actual Award is to be paid pursuant
Section 4.2 below.
SECTION 4
PAYMENT OF AWARDS
4.1  Right to Receive Payment.  Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company or the
Affiliate that employs the Participant (as the case may be), as determined by
the Committee. Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant's claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.
4.2  Timing of Payment.  Subject to Section 3.6, payment of each Actual Award
shall be made as soon as administratively practicable, but in no event later
than (a) the 15th day of the third month following the end of the Company's
taxable year in which the Performance Period has ended, or (b) March 15th of the
calendar year







--------------------------------------------------------------------------------



following the calendar year in which the applicable Performance Period has
ended.
4.3  Form of Payment.  Each Actual Award normally shall be paid in cash (or its
equivalent) in a single lump sum. However, the Committee, in its sole
discretion, may declare any Actual Award, in whole or in part, payable in Shares
of restricted stock, restricted stock units and/or options granted under one of
the Company's stock plans. The number of Shares of restricted stock and/or
restricted stock units granted shall not exceed the cash amount foregone divided
by the fair market value of a Share on the date that the cash payment otherwise
would have been made, rounded down to the nearest whole number of shares. For
this purpose, "fair market value" shall have the same meaning as provided by the
applicable Company stock plan under which the award shall be granted. The number
of options granted shall generally be determined by dividing the cash amount
foregone by an option pricing model determined by the Committee (e.g.,
Black-Scholes), rounded down to the nearest whole number of shares. Any
restricted stock, restricted stock units or options so awarded may be subject to
such additional vesting over a period of not more than four years, and/or be
subject to additional vesting conditions, including specifically additional
Performance Goals, all as determined by the Committee in its sole discretion.
The number of Shares of restricted stock and/or restricted stock units granted
pursuant to this Section 4.3 may be increased if such new award is granted by
the Committee subject to Performance Goals and decreased at the discretion of
the Committee, provided that any increase otherwise meets all the
performance-based compensation requirements of section 162(m) of the Code. For
the avoidance of doubt, nothing in this Plan precludes the Committee from
granting to any Employee any other awards under any Company stock plan, so long
as such grants are consistent with the applicable stock plan and applicable law.
4.4  Payment in the Event of Death or Disability.  If a Participant dies, or is
determined to have a Disability, prior to the payment of an Actual Award that
was scheduled to
 
be paid to him or her prior to death, or the determination of a Disability, for
a prior Performance Period, the Award shall be paid, in the case of death, to
his or her estate, and in the case of Disability, to the Participant or any
other person authorized under applicable law.
4.5  Forfeiture or Repayment in Connection with Certain Events.
(a) Forfeiture or Repayment.  Notwithstanding any contrary provision of the Plan
or the terms of any written agreement between the Company and the Participant
(including specifically any written employment, severance or change in control
agreement), if the Committee determines (in its sole discretion, but acting in
good faith) that a Clawback Event has occurred at any time while an individual
who participated in the Plan was an Employee and, with respect to each Target
Award and Actual Award, such determination is made no later than three (3) years
following the later of (i) the end of the applicable Performance Period or,
(ii) the date of grant of the Shares of restricted stock, restricted stock units
and/or options issued to the Affected Participant in payment of the Actual Award
for such Performance Period, then: (i) with respect to the Performance Period
then in effect, if the Affected Participant is currently participating in the
Plan, participation in the Plan may, in the sole discretion of the Committee,
immediately cease, in which case the Affected Participant will have no further
rights or interest in his or her Target Award; (ii) with respect to any
Performance Period that has ended, but for which any Actual Award has not yet
been paid in full to the Affected Participant, the Committee may, in its
discretion, reduce or eliminate the unpaid portion of the Actual Award; and
(iii) each Actual Award to which this Section 4.5 applies that has previously
been paid to the Affected Participant must, if required by the Committee, in its
sole discretion, be repaid to the Company. The portion of the Actual Award paid
to the Affected Participant in cash must be repaid to the Company in cash. The
manner in which the portion, if any, of the Actual Award paid to the Affected
Participant in Shares of restricted stock, restricted stock units and/or







--------------------------------------------------------------------------------



options granted under one of the Company's stock plans must be repaid to the
Company will be governed by the terms and conditions of the applicable award
agreement for such Shares of restricted stock, restricted stock units and/or
options. For the portion of the Actual Award that must be repaid in cash, if the
Affected Participant refuses to make such payment, the Company will, if directed
by the Committee, in its sole discretion, and subject to applicable law
(including any Code Section 409A considerations), recover such payment and, if
applicable, the amount of its court costs, attorneys' fees and other costs and
expenses incurred in connection with enforcing this Section 4.5 by (w) reducing
the amount that would otherwise be payable to the Affected Participant under any
compensatory plan, program or arrangement maintained by the Company or any
Affiliate, (x) withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory awards that would otherwise have been made in accordance with the
Company's (or its Affiliate's) otherwise applicable compensation practices,
(y) reducing any severance benefits that would otherwise be payable or provided
to the Affected Participant under any plan, program or arrangement maintained or
entered into by the Company or any Affiliate (including specifically under any
employment or severance agreement) or (z) by any combination of the foregoing.
(b) Discretion to Reduce Amount Subject to Forfeiture or Repayment.  In the
event of a Clawback Event described in subsection (c)(iii)(A) of this
Section 4.5, the Committee may, in its sole discretion, limit the amount to be
recovered from the Affected Participant to the amount by which the Actual Award
exceeded the amount that would have been payable to the Affected Participant had
the financial statements been initially filed as restated, as determined by the
Committee in accordance with the terms and conditions of the Plan. In the event
the Committee exercises such discretion, the Committee will have the discretion
to determine how the amount to be recovered will be allocated among the portion,
if any, of the Actual Award
 
paid in cash and the portion, if any, of the Actual Award paid in Shares of
restricted stock, restricted stock units and/or options granted under one of the
Company's stock plans.
(c) Definitions.
(i) For purposes of this Section 4.5, "Affected Participant" shall mean an
individual who is or was a Participant with respect to whom the Committee has
determined that a Clawback Event has occurred, regardless of whether the
individual is a Participant or Employee at the time of such determination.
(ii) For purposes of this Section 4.5, "Change of Control" shall have the same
meaning as the term "Change in Control" under the Company's Long-Term Incentive
Plan.
(iii) For purposes of this Section 4.5, "Clawback Event" shall mean the
occurrence of any of the following: (A) any of the Company's financial
statements are required to be restated resulting from fraud or willful
misconduct by the Affected Participant or any other person, provided that the
Affected Participant knew or should have known of such fraud or willful
misconduct; (B) any act of fraud, negligence or breach of fiduciary duty by the
Affected Participant or any other person, provided that the Affected Participant
knew or should have known of such fraud, negligence or breach of fiduciary,
which act results in material loss, damage or injury to the Company; or (C) any
other event or situation that is covered by the Company's clawback policy as it
may be established and/or amended from time to time.
(d) Restrictions on Sale of Stock Pending Determination of Clawback Event.  If
the Company reasonably believes that a Clawback Event has occurred, the Company
may, in its sole discretion, restrict the Affected Participant's ability to
directly or indirectly sell, offer, contract or grant any option to sell
(including without limitation any short sale), pledge, swap, hedge, transfer, or
otherwise dispose of any shares of Company common stock held by the Affected







--------------------------------------------------------------------------------



Participant in his or her Company brokerage account (whether issued in
connection with an Actual Award or otherwise) pending a final determination by
the Committee that a Clawback Event has or has not occurred. Such determination
shall be made as soon as administratively practicable but in no event will the
Affected Participant be restricted in accordance with the preceding sentence for
more than that period of time that the Committee determines is reasonably
necessary to determine the existence of a Clawback Event. The Company shall have
no responsibility or liability for any fluctuations that occur in the price of
the Company's common stock or for any potential loss or gain the Affected
Participant could have realized from the sale of his or her shares of Company
common stock during the period of time in which the Affected Participant is
restricted in accordance with this Section 4.5(d).
(e) Applicability and Expiration.  This Section 4.5 shall not apply to Actual
Awards paid prior to the Amended Effective Date. Further, this Section 4.5 shall
expire and have no further force or effect upon a Change of Control (except to
the limited extent required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act). Solely with respect to this Section 4.5, a "Change of Control"
shall not be deemed to have occurred if the Company's outstanding Shares or
substantially all of the Company's assets are purchased by TD Bank Financial
Group.
(f) No Waiver.  Any failure by the Company to assert the forfeiture and
repayment rights under this Section 4.5 with respect to specific claims against
the Affected Participant shall not waive, or operate to waive, the Company's
right to later assert its rights hereunder with respect to other or subsequent
claims against the Affected Participant.
(g) No Limitation on Remedies.  The Company's forfeiture and repayment rights
under this Section 4.5 shall be in addition to, and not in lieu of, actions the
Company may take to remedy or discipline any misconduct by the Affected
Participant including, but not limited to,
 
termination of employment or initiation of appropriate legal action.
SECTION 5
ADMINISTRATION
5.1  Committee is the Administrator.  The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee shall qualify
as an "outside director" under section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination shall be valid despite such
failure to qualify.
5.2  Committee Authority.  It shall be the duty of the Committee to administer
the Plan in accordance with the Plan's provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) bifurcate the Plan and treat Participants differently as provided by
Section 8.1, (f) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, and (g) interpret, amend or
revoke any such rules.
5.3  Decisions Binding.  All interpretations, determinations and decisions made
by the Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.







--------------------------------------------------------------------------------



5.4  Delegation by the Committee.  The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may delegate its authority
and powers only to the extent that the delegation would not jeopardize the
qualification of an award as performance-based compensation under section 162(m)
of the Code (with respect to awards that are intended to so qualify).
SECTION 6
GENERAL PROVISIONS
6.1  Tax Withholding.  The Company shall withhold all applicable taxes (and any
other required amounts) from any payment, including (but not limited to) any
federal, Federal Insurance Contributions Act (FICA), state, and local taxes.
6.2  No Effect on Employment.  Nothing in the Plan shall interfere with or limit
in any way the right of the Company or an Affiliate, as applicable, to terminate
any Participant's employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Employment. Employment with the Company and its
Affiliates is on an at-will basis only. The Company expressly reserves the
right, which may be exercised at any time and without regard to when during or
after a Performance Period such exercise occurs, to terminate any individual's
employment with or without cause, and to treat him or her without regard to the
effect which such treatment might have upon him or her as a Participant.
6.3  Participation.  No Employee shall have the right to be selected to receive
an award under this Plan, or, having been so selected, to be selected to receive
a future award. Participation in this Plan shall not give any Employee the
 
right to participate in any other benefit, stock or deferred compensation plan
of the Company or any Affiliate.
6.4  Indemnification.  Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company's approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company's Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.
6.5  Successors.  All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
6.6  Beneficiary Designations.  If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid award shall be paid in the event of the Participant's death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the







--------------------------------------------------------------------------------



absence of any such designation, any vested benefits remaining unpaid at the
Participant's death shall be paid to the Participant's estate.
6.7  Nontransferability of Awards.  No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6.6. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.
6.8  Deferrals.  The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee in its sole
discretion.
SECTION 7
AMENDMENT, TERMINATION AND DURATION
7.1  Amendment, Suspension or Termination.  The Board, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason. The amendment, suspension or termination of the Plan shall not, without
the consent of the Participant, alter or impair any rights or obligations under
any Target Award theretofore granted to such Participant. No award may be
granted during any period of suspension or after termination of the Plan.
7.2  Duration of the Plan.  The Plan shall commence on the date specified
herein, and subject to Section 7.1 (regarding the Board's right to amend or
terminate the Plan), shall remain in effect thereafter.
SECTION 8
LEGAL CONSTRUCTION
8.1  Section 162(m) Conditions; Bifurcation of Plan.  It is the intent of the
Company that the Plan and the awards paid under the Plan to Participants who are
or may become persons whose compensation is subject to section 162(m)
 
of the Code, satisfy any applicable requirements of section 162(m) of the Code.
Any provision, application or interpretation of the Plan inconsistent with this
intent shall be disregarded. The provisions of the Plan may be bifurcated by the
Board or the Committee at any time so that certain provisions of the Plan, or
any award, required in order to satisfy the requirements of section 162(m) of
the Code are only applicable to Participants whose compensation is subject to
section 162(m) of the Code.
8.2  Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
8.3  Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
8.4  Requirements of Law.  The granting of awards under the Plan shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental
agencies or national securities exchanges as may be required.
8.5  Governing Law.  The Plan and all awards shall be construed in accordance
with and governed by the laws of the State of Nebraska, but without regard to
its conflict of law provisions.
8.6  Section 409A of the Code.  It is intended that all bonuses payable under
this Plan will be exempt from the requirements of Section 409A of the Code
pursuant to the "short-term deferral" exemption or, in the alternative, will
comply with the requirements of Section 409A so that none of the payments and
benefits to be provided under this Plan will be subject to the additional tax
imposed under Section 409A, and any ambiguities or ambiguous terms herein shall
be interpreted to so comply or be exempt. Each payment and benefit payable under
this Plan is intended to constitute a separate payment for purposes of







--------------------------------------------------------------------------------



Section 1.409A-2(b)(2) of the Treasury Regulations. The Company may, in good
faith and without the consent of any Participant, make any amendments to this
Plan and take such reasonable actions which it deems necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition under
Section 409A prior to actual payment to the Participant. However, in no event
will the Company pay or reimburse a Participant for any taxes or other costs
that may be imposed on the Participant as a result of Section 409A.
8.7  Bonus Plan.  The Plan is intended to be a "bonus program" as defined under
U.S. Department of Labor regulation section 2510.3-2(c) and shall be construed
and administered by the Company in accordance with such intention.
8.8  Captions.  Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.





